Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2022 has been entered. 
Response to Amendment
Applicant’s amendments, filed 4/19/2022, have been fully considered by the examiner.  The examiner notes the amendment to claim 17.  Claims 17-24 remain pending.
  
Response to Arguments
Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive as they are directed to newly added claim requirements that are addressed herein.   
  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 17 requires “mesa surface is horizontally oriented” in combination with “mesa surface extends from the outer diameter of the pocket to an outer edge of the pedestal” and “wherein a curved surface joins the mesa surface to the outer edge of the pedestal that is vertically oriented.”  However, such can not occur simultaneously.  Specifically, the mesa surface that is horizontal can not both extend to the outer edge but also join the outer edge with a curved surface.  If there is a curved surface that joins the outer edge with the mesa surface, then the mesa surface does not extend to the outer edge (because the claims specifically require the mesa surface to be horizontal).  The mesa surface can be horizontal and extend to the outer edge or the mesa surface, can be horizontal and join with the outer vertical edge using a curved surface; or extend from outer diameter of the pocket to the outer edge and join the outer edge with a curved surface.  Here, the combination of all three requirements is not proper and not enabled because one of ordinary skill in the art could not make the assembly as currently claimed.
Dependent claims do not cure the deficiencies of the claims from which they depend and are thus similarly rejected.  

Claims 17-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 17 requires “mesa surface is horizontally oriented” in combination with “mesa surface extends from the outer diameter of the pocket to an outer edge of the pedestal” and “wherein a curved surface joins the mesa surface to the outer edge of the pedestal that is vertically oriented.”
The applicant’s requirement that horizontal mesa surface joins the outer edge of the pedestal with a curved surface is deemed new matter as such is not described in the specification with sufficient detail to illustrate the presence or absence of a “curved surface” as presently claimed when viewed with the remaining claim requirements.  If the applicant’s can provide explicit or implicit support for this requirement, the examiner will  withdraw this requirement.
Dependent claims do not cure the deficiencies of the claims from which they depend and are thus similarly rejected.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the outer edge of the pedestal that is vertically oriented" in second to last clause; however, there is no previous requirement that the outer edge is vertically oriented and therefore it is unclear if the claims require “the outer edge” to be vertically oriented or only the part of the outer edge that joins with the curved surface (i.e. the curved surface joins the mesa surface to the outer edge in locations that are vertical), or if no vertically oriented outer edge portions, no curved surface is required to join it to the mesa surface.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims do not cure the deficiencies of the claims from which they depend and are thus similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P TUROCY/             Primary Examiner, Art Unit 1718